United States Court of Appeals
                        FOR THE EIGHTH CIRCUIT
                                ___________

                                No. 03-2512
                                ___________

Riley Dobi Noel,                      *
                                      *
             Appellant,               *
                                      *
      v.                              * Appeal from the United States
                                      * District Court for the Eastern
Larry Norris, Director, Arkansas      * District of Arkansas.
Department of Correction;             *
Mike Huckabee, Governor of            *
Arkansas; Marvin Evans, Warden,       *
Tucker Maximum Security Unit;         *
Leroy Brownlee; John Belken;          *
John Felts; Joe Franklin; Erma        *
Hendrix; Carolyn Robinson; Larry      *
Zeno; Arkansas Post Prison Transfer   *
Board,                                *
                                      *
             Appellees.               *
                                 ___________

                          Submitted: July 2, 2003

                               Filed: July 8, 2003
                                ___________

Before BOWMAN, MORRIS SHEPPARD ARNOLD, and RILEY, Circuit Judges.
                         ___________
PER CURIAM.

       This is an action under 42 U.S.C. § 1983 brought by Riley Dobi Noel, a
prisoner under sentence of death. He claims that the State of Arkansas violated his
constitutional right to due process when it interfered with his ability to prepare and
present his case for executive clemency.

       Because clemency is extended mainly as a matter of grace, and the power to
grant it is vested in the executive prerogative, it is a rare case that presents a
successful due process challenge to clemency procedures themselves. See Ohio Adult
Parole Auty v. Woodard, 523 U.S. 272, 280-81 (1998). On the other hand, if the state
actively interferes with a prisoner's access to the very system that it has itself
established for considering clemency petitions, due process is violated. See Young
v. Haynes, 218 F.3d 850, 853 (8th Cir. 2000).

       Mr. Noel's claim seems to be a kind of amalgam. He asserts that state officials
did not give him enough time to prepare for his clemency hearing and that the state
would not allow him to undergo a particular kind of brain-scan procedure to prove
his assertion that his brain damage ought to be considered on the question of whether
he deserved clemency.

      We think that Mr. Noel's claim must be rejected. He presented a four-hundred
page record to the state authority charged with making recommendations concerning
clemency, and that authority denied his request. The materials that he presented
included some evidence, though not the particular evidence that Mr. Noel sought to
produce, of his brain damage. He does not claim that he was prevented from
presenting any other kind of evidence. In the circumstances, we cannot say that the
process was so arbitrary as to be unconstitutional or that the state prohibited Mr. Noel
from using the procedure that it had established.



                                          -2-
      We have examined Mr. Noel's equal protection claim and find it to be
meritless.

     The judgment of the district court is affirmed.

     A true copy.

           Attest:

              CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                       -3-